Letter of Suspension
The present application is being examined under the pre-AIA  first to invent provisions. 
	The following is a quotation of the first paragraph of 35 USC 325(d):
MULTIPLE PROCEEDINGS. Notwithstanding sections 135(a), 251, and 252, and chapter 30, during the pendency of any post-grant review under this chapter, if another proceeding or matter involving the patent is before the Office, the Director may determine the manner in which the post-grant review of other proceeding or matter may proceed, including providing for the stay, transfer consolidation, or termination of any such matter or proceeding.  In determining whether to institute or order a proceeding under this chapter, chapter 30, or chapter 31, the Director may take into account whether, and reject the petition or request because, the same or substantially the same prior art or arguments previously were presented to the Office.  

The present reissue application is a reissue of US Pat. No. 8,292,850 (“the ‘850 patent) and a continuation reissue of RE47379 which is a continuation reissue of RE46116 which is a continuation reissue of RE45380 which is a reissue of the ‘850 patent. The ‘850 patent is a DIV of US Pat. No. 8,142,413 which is a DIV of US Pat. No. 8,048,032.  RE47379 is subject to Inter Partes Reviews IPR2020-00137 and IPR2020-00138 which were instituted and a Final Decision was mailed on 6/17/21 and 6/22/21, respectively.  A Notice of Appeal was filed in both reviews on 9/27/21.  RE46116 is subject to Inter Partes Reviews IPR2020-001343 and IPR2020-01344 which have been instituted and a Final Decision was mailed on 2/23/22 in both reviews.  A Notice of Appeal was filed in both reviews on 4/22/22.   RE45380 is subject to Inter Partes Reviews IPR2020-00128; IPR2020-00129; and IPR2020-00130 which were instituted and include respective Final Decisions mailed on 6/17/21.  A Notice of Appeal was filed in all three reviews on 9/27/21.  US Pat. No. 8,142,413 is subject to Inter Partes Reviews IPR2020-01341 and IPR2020-01342 which have been instituted and a Final Decision was mailed on 2/07/22 in both reviews.  A Notice of Appeal was filed in both reviews on 4/06/22.  US Pat. No. 8,048,032 is subject to Inter Partes Reviews IPR2020-00126 and IPR2020-00127 which were instituted and each include Final Decisions mailed on 6/17/21.  A Notice of Appeal was filed in both reviews on 9/27/21.  The office is also aware that RE45760 which is a reissue of the ‘850 patent and a continuation reissue of RE45380 is subject to IPR2020-00132 and IPR2020-00134 which were instituted and each include Final Decisions mailed on 6/17/21.  A Notice of Appeal was filed in both reviews on 9/27/21.  RE45776 which is a reissue of the ‘850 patent and a continuation reissue of RE45380 is subject to IPR2020-00135 and IPR2020-00136 which were instituted and each include Final Decisions mailed on 6/17/21.  A Notice of Appeal was filed in both reviews on 9/27/21.  All appeals are pending at the CAFC as of the mailing of this letter.  
Ex parte prosecution is SUSPENDED FOR A PERIOD OF 6 MONTHS from the date of this letter.  Upon expiration of the period of suspension, applicant should make an inquiry as to the status of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993      
 
/Patricia L Engle/Acting SPRS, Art Unit 3993